Douglas, J.,
concurring. I concur in the ultimate disposition of this cause of action. However, I must voice my concerns regarding the lengthy delay in our granting of the requested peremptory writ.
On March 21, 2000, relator, the Dispatch Printing Company, filed a complaint in this court for a peremptory writ of prohibition. Relator filed this cause of action as a result of a decision by respondent, Judge Thomas E. Louden of the Delaware County Juvenile Court, to deny access to the news media to a juvenile court detention proceeding. The relator sought, among other relief, to prohibit respondent from closing any further judicial proceedings unless respondent conducted a proper closure hearing and made findings indicating the necessity of closing future proceedings. The complaint also asked us to order respondent to provide a complete transcript of the closed detention proceeding. While I voted, on March 24, 2000, to grant a peremptory writ, a majority of the court did not do so. State ex rel. Dispatch Printing Co. v. Louden (2000), 88 Ohio St.3d 1455, 725 N.E.2d 672. Thus, we are now, at this late date, coming to decide the issue.
Given the delay in deciding this matter, there are concerns whether relator continues to have a viable cause of action in prohibition. It would appear at first *67glance that the only relief we can grant relator at this time is to order respondent to provide a complete transcript of the detention hearing, an action lying in mandamus, not prohibition. As the majority points out in its second footnote, the underlying proceedings at issue have come to an end. Of course, we would not be in this position had we granted relator’s requested relief by issuing a peremptory writ when this matter was initially considered by the court eight months ago. At this late stage, even by granting all of the requested relief, it is doubtful that we will have adequately protected relator’s rights of access to our courts of law guaranteed by the Ohio and United States Constitutions.
In any event, my beliefs regarding freedom of the press and the public’s right to know have been well documented. See, e.g., In re T.R. (1990), 52 Ohio St.3d 6, 24-27, 556 N.E.2d 439, 456-459 (Douglas, J., concurring in part and dissenting in part) (citing Section 16, Article I and Section 11, Article I of the Ohio Constitution for the proposition that any courtroom closure or gag order is repugnant to the principle that judicial integrity and fairness are best fostered by preserving open access to our courts of law), and State ex rel. Dispatch Printing Co. v. Lias (1994), 68 Ohio St.3d 497, 628 N.E.2d 1368 (reaffirming the principles that any restriction shielding juvenile court proceedings from public scrutiny should be narrowly tailored to serve the competing interests of protecting the welfare of children and of not unduly burdening the public’s right of access and that any exclusion of the public from our courts of law should be applied sparingly). Further, this court has established certain procedures that must be conducted before a closure order may be issued. In accordance with In re T.R., paragraph three of the syllabus, and State ex rel. Plain Dealer Publishing Co. v. Geauga Cty. Court of Common Pleas, Juv. Div. (2000), 90 Ohio St.3d 79, 85, 734 N.E.2d 1214, 1220, a juvenile court may restrict public access to delinquency proceedings if, after the submission of evidence and arguments on the issue, the court finds that “(1) there exists a reasonable and substantial basis for believing that public access could harm the child or endanger the fairness of the adjudication, (2) the potential for harm outweighs the benefits of public access, and (3) there are no reasonable alternatives to closure.” Those procedures should have been followed by respondent but were not.
Considering respondent’s long history of denying media requests for access and closing juvenile court proceedings, there is a strong indication that relator may be subjected to these same actions in the future. Therefore, I agree with the majority that relator’s cause of action is not moot, as “the issues raised are ‘capable of repetition, yet evading review.’ ” State ex rel. Plain Dealer Publishing Co. v. Barnes (1988), 38 Ohio St.3d 165, 527 N.E.2d 807, paragraph one of the syllabus.
*68Accordingly, I concur in the decision to grant a peremptory writ of prohibition to prohibit respondent from closing off access by the news media and public to any future juvenile court proceedings without first conducting a closure hearing and making required findings. Further, I concur in the majority’s decision to also issue, sua sponte, a writ of mandamus ordering respondent to provide relator with a complete, unredacted copy of the transcript of the closed detention hearing.
Resnick, J., concurs in the foregoing concurring opinion.